Order, Family Court, New York County (Sara P. Schechter, J.), entered on or about July 18, 2001, which terminated respondents’ parental rights and committed the child to the custody and guardianship of the Commissioner of Social Services and petitioner agency, unanimously affirmed, without costs.
Respondents’ failure to plan for the child’s future constituted clear and convincing evidence of permanent neglect. Notwithstanding the agency’s diligent efforts to encourage and strengthen the parent-child relationship by scheduling regular visitation, referring respondents to parenting skill programs and endeavoring to help them address their substance abuse problems, they failed to remain drug-free and did not meaningfully avail themselves of the services offered (Matter of Dade Wynn K, 291 AD2d 218 [2002], lv denied 98 NY2d 604 [2002]). Termination of parental rights to facilitate adoption was supported by the preponderance of evidence, and was in the child’s best interest (Matter of Travis Devon B., 295 AD2d 205 [2002]). Concur—Mazzarelli, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.